Citation Nr: 1550592	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  13-12 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating due to individual unemployability as a result of service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Counsel





INTRODUCTION


The Veteran had active military service from May 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied entitlement to a TDIU.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In April 2015, the Board remanded the issue of entitlement to a TDIU to obtain additional evidence from the Veteran regarding his typical work duties and to obtain a medical opinion to assist in determining whether the Veteran was precluded from substantially gainful employment due to any combination of his service-connected disabilities including ulnar neuropathy, PTSD, nasal shrapnel wound, left elbow arthritis, tinnitus, scars of the left thigh and right temple, and hearing loss.  This was accomplished, and the claim was readjudicated in a September 2015 supplemental statement of the case (SSOC).  

In the April 2015 Board remand, it was noted that the Veteran had raised the issue of entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) in his April 2013 substantive appeal (VA Form 9).  The Board referred the issue for adjudication.  In response the AOJ issued a SSOC in September 2015, denying a rating in excess of 30 percent for PTSD.  In no case will a SSOC be used to announce decisions by the RO on issues not previously addressed in a statement of the case (SOC).  See 38 C.F.R. § 19.31(a) (2015).  As such, the issue of a rating in excess of 30 percent for PTSD is referred once again to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015).

The Veteran currently does not currently meet the schedular criteria for a TDIU.  However, the outcome of the increased rating claim for PTSD could change this determination.  As discussed above, this issue must be referred back to the AOJ for the adjudication of the claim.  As such, the TDIU issue is inextricably intertwined with the issue of entitlement to an increased rating for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should adjudicate (in a rating decision) the claim for entitlement to a rating in excess of 30 percent for PTSD.  (See bolded paragraph in the Introduction section above).

2.  Thereafter, the RO/AMC shall readjudicate the Veteran's claim for entitlement to a TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

